Name: Commission Regulation (EEC) No 327/83 of 8 February 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 0 . 2 . 83 Official Journal of the European Communities No L 38/9 COMMISSION REGULATION (EEC) No 327/83 of 8 February 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 1 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 February 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (&gt;) OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323, 19 . 11 . 1982, p . 8 . No L 38/ 10 Official Journal of the European Communities 10 . 2 . 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-1 5 | 07.01 All New potatoes 1264 226-93 64-50 182-94 19-39 37017 70-79 17-13 1.12 07.01-21 1 07.01-22 J 07.01 B I Cauliflowers 1673 300-02 85-00 240-90 25-53 49107 93-66 21-50 1.14 07.01-23 07.01 B II White cabbages and red cabbages 363 65-22 18-54 52-58 5-57 10 639 20-34 4-92 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1969 353-47 100-47 284-96 30-20 57659 110-27 26-68 1.20 07.01-31 1 07.01-33 [ 07.01 D I Cabbage lettuce 4179 750-01 213-18 604-63 64-09 122342 233-99 56-61 1.22 ex 07.01-36 ex 07.01 D II Endives 868 155-86 44-30 125-65 13-32 25425 48-62 11-76 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 5598 1 004-57 285-53 809-84 85-84 163865 313-40 75-82 1.30 07.01-45 07.01-47 ] 07.01 F II Beans (of the species Phaseolus) 7181 1 288-55 366-25 1 038-78 110-11 210189 402-00 97-26 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2577 462-57 131-47 372-90 39-53 75455 144-31 34-91 1.40 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5143 922-97 262-34 744-07 78-87 150 556 287-95 69-67 1.60 07.01-63 ex 07.01 H Onions (other than sets) 804 144-39 41-04 116-40 12-33 23 553 45-04 10-89 1.70 07.01-67 ex 07.01 H Garlic 9321 1 672-59 475-41 1 348-38 142-93 272833 521-81 126-25 1.74 ex 07.01-68 ex 07.01 IJ Leeks 843 151-35 43-01 122-01 12-93 24688 47-21 11-42 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 37352 6702-46 1 905-07 5403-27 572-78 1093306 2091-04 505-93 1.80.2 ex 07.01-71  other 21 836 3915-80 1 109-37 3144-20 333-33 640 929 1 222-40 280-63 1.90 07.01-73 07.01 L Artichokes 2938 527-30 149-87 425-09 45-06 86014 164-50 39-80 1.100 07.01-75 1 07.01-77 | 07.01 M Tomatoes 3 250 583-30 165-79 470-23 49-84 95148 181-97 44-03 1.110 07.01-81 1 07.01-82 | 07.01 PI Cucumbers 5480 983-40 279-51 792-78 84-04 160413 306-80 74-23 1.112 07.01-85 07.01 Q II Chantarelles 31493 5647-55 1 600-00 4534-71 480-74 924379 1 763-01 404-75 1.118 07.01-91 07.01 R Fennel 1 157 207-66 59-02 167-41 17-74 33 874 64-78 15-67 1.120 07.01-93 07.01 S Sweet peppers 3335 598-46 170-10 482-46 51-14 97622 186-71 45-17 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 271 587-07 166-86 473-27 50-17 95763 183-15 44-31 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 2137 383-55 109-02 309-20 32-77 62566 119-66 28-95 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2423 434-92 123-62 350-62 37-16 70945 135-68 32-83 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 4121 739-45 210-18 596-12 63-19 120 620 230-69 55-81 2.10 08.01-31 ex 08.01 B Bananas , fresh 1 851 332-26 94-44 267-85 28-39 54199 103-66 25-08 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 3 567 639-67 181-90 514-01 53-79 104781 199-75 4503 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5671 1017-60 289-24 820-35 86-96 165 992 317-47 76-81 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 8 276 1 485-08 422-11 1 197-22 126-91 242247 463-31 11210 2.50 08.02 A I Sweet oranges , fresh : \ 2.50.1 08.02-02 \ 08.02-06 08.02-12  Sanguines and semi-sanguines 2235 401-08 114-00 323-34 34-27 65425 125-13 30-27 08.02-16 10 . 2. 83 Official Journal of the European Communities No L 38/ 11 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net L J Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates, Salustianas , Vernas , Valencia lates , Maltese , Shamoutis , Ovalis, Trovita and Hamlins 1 405 252-25 71-69 203-35 21-55 41 147 78-69 1904 2.50.3 08.02-05 li 08.02-09 08.02-15 08.02-19  others 784 140-72 39-99 113-44 12-02 22955 43-90 10-62 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines , wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 1656 297-22 84-48 239-60 25-40 48482 92-72 22-43 2.60.2 08.02-31 - Mandarins and wilkings 1 148 205-99 58-55 166-06 17-60 33601 64-26 15-54 2.60.3 08.02-32  Clementines 2800 502-58 142-85 405-16 42-95 81981 1 56-79 37-93 2.60.4 08.02-34 08.02-37  Tangerines and others 3473 623-18 177-13 502-38 53-25 101654 194-42 47-04 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1295 232-38 66-05 187-33 19-85 37906 72-49 17-54 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70  white 1389 249-26 70-85 200-95 21-30 40660 77-76 18-81 2.80.2 ex 08.02-70  pink 2544 456-54 129-76 368-04 39-01 74471 142-43 34-46 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5845 1 048-83 298-11 845-53 89-63 171086 327-21 79-17 2.95 I 08.05-50 08.05 C Chestnuts 4338 777-61 219-85 623-50 66-30 126740 242-85 58-48 2.100 08.06-13 08.06-15 08.06-17 | 08.06 A II Apples 1947 349-46 99-32 281-72 29-86 57004 10902 26-37 2.110 08.06-33 \ \ \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 3975 713-35 202-75 575-07 60-96 116362 222-55 53-84 2.115 08.06-50 08.06 C Quinces 2490 446-81 127-00 360-20 38-18 72884 139-39 33-72 2.120 08.07-10 l 08.07 A Apricots 7235 1 298-32 369-02 1 046-66 110-95 211 783 405-05 98-00 2.130 ex 08.07-32 ex 08.07 B Peaches 5 944 1066-61 303-16 859-86 91-15 173985 332-76 80-51 2.140 ex 08.07-32 ex 08.07 B Nectarines 10688 1917-98 545-15 1 546-21 163-90 312862 598-37 144-77 2.150 08.07-51 08.07-55 08.07 C Cherries 4191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.160 08.07-71 08.07-75 08.07 D Plums 4407 790-90 224-80 637-59 67-58 129012 246-74 59-70 2.170 08.08-11 08.08-15 08.08 A Strawberries 20 326 3 647-24 1036-67 2940-26 311-68 594938 1 137-87 275-30 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8 857 1 588-37 450-00 1 275-38 135-20 259 981 495-84 113-83 2.180 08.09-11 ex 08.09 Water melons 2494 447-62 127-23 360-85 38-25 73016 139-65 33-78 2.190 08.09-19 ex 08.09 Melons (other than water melons) 4473 802-73 228-16 647-13 68-60 130942 250-43 60-59 2.195 ex 08.09-90 ex 08.09 Pomegranates 2419 433-69 122-61 347-73 36-97 70 685 135-44 32-62 2.200 ex 08.09-90 ex 08.09 Kiwis 10685 1 917-31 544-96 1 545-66 163-85 312753 598-16 144-72 2.205 ex 08.09-90 ex 08.09 Medlars 4312 773-39 219-10 621-00 65-83 126587 241-43 55-42